[Cite as State ex rel. Ware v. Kurt, 2020-Ohio-3874.]


STATE OF OHIO                      )                    IN THE COURT OF APPEALS
                                   )ss:                 NINTH JUDICIAL DISTRICT
COUNTY OF SUMMIT                   )

STATE OF OHIO EX REL. KIMANI
WARE
                                                        C.A. No.    29622
        Relator

        v.
                                                        ORIGINAL ACTION IN
SANDRA KURT, SUMMIT COUNTY                              MANDAMUS
CLERK OF COURTS

        Respondent


Dated: July 29, 2020


        PER CURIAM.

        {¶1}      Relator, Kimani Ware, filed a petition for a writ of mandamus to compel Summit

County Clerk of Court Sandra Kurt to respond to his public records request. Ms. Kurt filed an

answer and moved for summary judgment. Mr. Ware also moved for summary judgment. Ms.

Kurt attached evidence to her motion for summary judgment showing that, after receipt of Mr.

Ware’s petition, she responded to the public records request.

        {¶2}      According to Mr. Ware’s complaint, in January 2019, he mailed an envelope

containing ten public records requests to the Summit County Clerk of Court’s Office. He

requested numerous documents including information related to employees, grand jury reports,

oaths of office, Clerk’s Office policies, budget information, dockets for a specific judge, and a

transcript from a specific case.

        {¶3}      In December 2019, after not receiving a response to his request, Mr. Ware filed

this mandamus action. Ms. Kurt filed an answer and a motion for summary judgment. According
                                                                                     C.A. No. 29622
                                                                                         Page 2 of 4

to the motion for summary judgment, about one month after this action was filed, an assistant

Summit County Prosecutor sent a letter to Mr. Ware indicating that she became aware of his

public records requests because they were attached to the petition. She also provided documents

responsive to many of his requests and explained why she was unable to respond to others.

       {¶4}     In her motion for summary judgment, Ms. Kurt argued the matter was moot

because she responded to Mr. Ware’s request. She also argued that she timely responded to the

request as soon as she was aware of it, and that her office had responded to several other requests

from Mr. Ware after January 2019. Mr. Ware also moved for summary judgment. He argued

that he was entitled to statutory damages of $1,000 because of Ms. Kurt’s delay in responding to

his requests.

       {¶5}     While it appears that this matter is ripe for decision, this Court must instead

dismiss it because Mr. Ware’s petition and supporting documents are fatally defective.

       {¶6}     R.C. 2969.25 sets forth specific filings requirements for inmates who file a civil

action against a government employee or entity. Sandra Kurt, the Summit County Clerk of

Courts, is a government employee. R.C. 2969.21. Mr. Ware, incarcerated in the Trumbull

Correctional Institution, is an inmate. R.C. 2969.21(C) and (D). A case must be dismissed if the

inmate fails to comply with the mandatory requirements of R.C. 2969.25 in the commencement

of the action. State ex rel. Graham v. Findlay Mun. Court, 106 Ohio St. 3d 63, 2005-Ohio-3671,

¶ 6 (“The requirements of R.C. 2969.25 are mandatory, and failure to comply with them subjects

an inmate’s action to dismissal.”).

       {¶7}     An inmate seeking waiver of filing fees, as Mr. Ware did here, must file an

affidavit of indigency. The affidavit must include, among other things, “[a] statement that sets

forth the balance in the inmate account of the inmate for each of the preceding six months, as
                                                                                       C.A. No. 29622
                                                                                           Page 3 of 4

certified by the institutional cashier[.]” R.C. 2969.25(C)(1). The statute requires specific

information be provided: an affidavit that “does not include a statement setting forth the balance

in [an] inmate account for each of the preceding six months” fails to comply with R.C.

2969.25(C)(1). (Emphasis sic.) State ex rel. Roden v. Ohio Dept. of Rehab. & Corr., Slip Opinion

No. 2020-Ohio-408, ¶ 6. Mr. Ware’s affidavit of indigency only states that he is without

sufficient funds to pay the filing fee and other costs. While the portion of the form completed by

the cashier covers a six-month period, it reports only aggregate totals, which does not comply

with the requirements of the statute.          “‘R.C. 2969.25(C) does not permit substantial

compliance[,]’” it requires strict adherence by the filing inmate. Id. at ¶ 8, citing State ex rel. v.

Neil v. French, 153 Ohio St. 3d 271, 2018-Ohio-2692, ¶ 7. Therefore, Mr. Ware has not complied

with the mandatory requirements of R.C. 2969.25(C)(1).

       {¶8}    An inmate must strictly comply with the requirements of R.C. 2969.25. State ex

rel. Swanson v. Ohio Dept. of Rehab. & Corr., 156 Ohio St. 3d 408, 2019-Ohio-1271, ¶ 6. The

requirements of R.C. 2969.25 are mandatory and failure to comply with them requires dismissal

of an inmate’s complaint. State ex rel. Hall v. Mohr, 140 Ohio St. 3d 297, 2014-Ohio-3735, ¶ 4.

       {¶9}    Mr. Ware’s affidavit did not comply with the mandatory requirements of R.C.

2969.25 and, therefore, this case is dismissed. Because it was the filing of this action that

prompted a response to Mr. Ware’s public records request, however, no costs are taxed.

       {¶10} The clerk of courts is hereby directed to serve upon all parties not in default notice

of this judgment and its date of entry upon the journal. See Civ.R. 58.




                                                       THOMAS A. TEODOSIO
                                                       FOR THE COURT
                                                                     C.A. No. 29622
                                                                         Page 4 of 4



CARR, J.
HENSAL, J.
CONCUR.

APPEARANCES:

KIMANI WARE, Pro se, Relator.

SHERRI BEVAN WALSH, Prosecuting Attorney, and COLLEEN SIMS, Assistant Prosecuting
Attorney, for Respondent.